because NRS 18.130(1) stays the action until security is posted. The
                Venetian responds that dismissal under NRS 18.130(4) is permissible and
                appropriate because Dorman missed the deadline by 14 months, did not
                request an enlargement of time, and NRS 18.130(4) does not prohibit a
                motion to dismiss after a plaintiff posts his security. The Venetian also
                argues that NRS 18.130(1) should not toll Dorman's obligations under
                NRCP 16.1 because it is Dorman's actions that release the NRS 18.130(1)
                stay.
                            Regarding NRS 18.130(4), this court "give[s] effect to the
                statute's plain meaning . . . when the language of a statute is plain and
                unambiguous, such that it is capable of only one meaning." MGM Mirage
                v. Nev. Ins. Guar. Ass'n, 125 Nev. 223, 228-29, 209 P.3d 766, 769 (2009).
                NRS 18.130(4) provides that "[a]fter the lapse of 30 days from the service
                of notice that security is required, or of an order for new or additional
                security, upon proof thereof, and that no undertaking as required has been
                filed, the court or judge may order the action to be dismissed." Neither
                NRS 18.130(1) nor (4) gives a mandatory time frame in which the
                undertaking must be filed; rather, upon providing proof that 30 days has •
                passed and no security has been posted, the defendant may move to
                dismiss the case or the district court may dismiss it. The 30-day
                requirement is thus a prerequisite for dismissal, not posting security.
                            Here, Dorman posted his NRS 18.130(1) security before the
                Venetian's motion to dismiss, thus precluding dismissal under NRS
                18.130(4). Accordingly, the district court abused its discretion in
                dismissing the action on this basis. Brion v. Union Plaza Corp., 104 Nev.
553, 555, 763 P.2d 64, 64 (1988) (holding that this court reviews dismissal
                under NRS 18.130 for an abuse of discretion).

SUPREME COURT
      OF
    NEVADA
                                                      2
M 1947A    e
                            Regarding NRCP 16.1(e)(2), NRS 18.130(1) provides that "all
                proceedings in the action shall be stayed until an undertaking" is posted.
                NRS 18.130(1) does not distinguish between the plaintiffs and defendant's
                obligations. Thus, both parties' obligations under NRCP 16.1(e)(2) are
                stayed until security is posted. Accordingly, the NRCP 16.1 requirements
                were stayed, and the district court abused its discretion in dismissing the
                action based on NRCP 16.1(e)(2).    Moon ix McDonald, Caron° & Wilson,
                LLP, 126 Nev. , 245 P.3d 1138, 1139 (2010) ("This court reviews a
                district court's dismissal of a case for failure to comply with the
                requirements of NRCP 16.1(e)(2) for an abuse of discretion.").'
                            Having concluded that both bases on which the district court
                dismissed the underlying action were improper, we
                            ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for further proceedings.



                                      p ....
                                         ...,...




                                        Parraguir
                                                                    '   J.




                Douglas                                    Cherry




                      'While the Venetian presented arguments concerning NRCP 41(e),
                the district court did not base its order on NRCP 41(e). Nevertheless, we
                note that Dorman filed his complaint on September 20, 2010, and the
                Venetian filed its motion to dismiss on March 21, 2012, and thus, the two-
                year period for discretionary dismissals under NRCP 41(e) had not yet
                passed.

SUPREME COURT
        OF
     NEVADA
                                                      3
(01 1947A
                       cc: Hon. Douglas Smith, District Judge
                            William C. Turner, Settlement Judge
                            Thomas Michaelides
                            Royal & Miles, LLP
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) I94Th    cligE)0